Case 8:20-cv-03534-PWG Document1 Filed 12/04/20 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

TERESA L. KLINE
Plaintiff, : NOTICE OF REMOVAL FROM
: THE CIRCUIT COURT FOR
V. : PRINCE GEORGE’S COUNTY, MD
: Case No.: CAL20-18700
WALMART, INC.
CIVIL ACTION NO.
Defendant.
PETITION FOR REMOVAL

Pursuant to 28 U.S.C., Section 1441(a), the Defendant, Walmart, Inc., respectively notices
the removal of the above-captioned matter to this Honorable Court from the Circuit Court for Prince
George’s County, Maryland, and as grounds therefor states as follows:

1. On or about November 25, 2020, Defendant, Walmart, Inc., was served with a
Summons and Complaint in an action commenced by the Plaintiff, Teresa L. Kline, in the Circuit
Court for Prince George’s County, Maryland as Docket No. CAL20-18700. True and correct copies
of the Summons and Complaint are attached hereto as Exhibit A. No further proceedings have taken
place in this action.

2. This Notice of Removal is filed within thirty (30) days of receipt of service by
Defendant, Wal-Mart Stores, Inc., and, therefore, is timely filed pursuant to 28 U.S.C., Section
1446(b).

3. Pursuant to the Federal Rules of Civil Procedure, the Petitioner filed a written Answer

to Plaintiff's Complaint on or about December 4, 2020. Copies of Defendant’s Answer and Notice

of Removal are attached hereto and incorporated herein by reference as Exhibit B.
Case 8:20-cv-03534-PWG Document1 Filed 12/04/20 Page 2 of 3

4, In his Complaint, Plaintiff, Teresa L. Kline, seeks judgment against this Defendant
in an amount in excess of Seventy-five Thousand Dollars ($75,000.00) in compensatory damages,
plus interest and costs.

5. At the time of commencement of this action, Plaintiff was and is now a resident of
the State of Maryland.

6. At the time of commencement of this action, and at all other times relevant to the
subject proceeding, Defendant Walmart, Inc.'s principal place of business is Arkansas, and is
incorporated in the State of Delaware.

7. As this is a civil action wherein the amount in controversy exceeds $75,000,
exclusive of interest and costs, this Honorable Court has diversity of jurisdiction over this matter
pursuant to 28 U.S.C., Section 1332.

8. The Petitioner presents and files herewith a check in the amount of $400 for the filing
fee, as required by law.

WHEREFORE, the Defendant, Walmart, Inc., respectfully request to remove this action
from the Circuit Court for Prince George’s County, Maryland to the United States District Court for
the District of Maryland.

Respectfully submitted,

DeCARO, DORAN, SICILIANO,
GALLAGHER & DeBLASIS, LLP

a
7
ff
/

By: & Z ~
Jennifer /A. King, #17248
17251 Melford Boulevard, Suite 200
Bowie, Maryland 20715
(301) 352-4950
(301) 352-8691 - Fax
jking(@decarodoran.com
Counsel for Defendant

 
Case 8:20-cv-03534-PWG Document1 Filed 12/04/20 Page 3 of 3

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on this 4th day of December, 2020, a copy of the foregoing
Petition for Removal was forwarded, postage prepaid, via First Class mail, to:

Benjamin A. Klopman, Esquire

The Law Offices of Benjamin A. Klopman, Chartered
216 North Adams Street

Rockville, Maryland 20850

Counsel for Plaintiff

 

Jennifer A. King,\#17248
L J

I:\Common\WP\L4\VAK\- LITIGATION\Kline v. Wal-Mart\Pleadings\Petition for Removal.wpd
